


Exhibit 10.48


AMENDMENT TO
CHANGE OF CONTROL AGREEMENT


This Amendment to the Change of Control Agreement (this "Amendment") is made
effective the 24th day of October, 2012 (the "Effective Date") between Banner
Pharmacaps Inc. (the "Company") and Aqeel Fatmi (the "Employee").
WHEREAS, Employee and the Company entered into that certain Change of Control
Agreement dated August 6, 2012, (the "CoC Agreement"), setting forth the rights
and entitlements of the Employee on a termination of his employment in the
circumstances set forth therein;
WHEREAS, Sobel Best N.V., Patheon, Inc. and VION Holding N.V. are contemplating
a transaction whereby Patheon, Inc. will purchase all of the issued and
outstanding shares of the capital stock of each of Sobel USA and Banner Europe
(the "Transaction");
WHEREAS, Patheon and the Company wish to provide to the Employee an additional
incentive to remain with the Company after the closing of the Transaction (the
"Closing Date") by providing for an additional payment (the "Stay Bonus") to the
Employee if the Employee is employed by the Company on the first anniversary of
the Closing Date;
WHEREAS, the Company is a wholly-owned subsidiary of Sobel USA and the
Transaction would constitute a Change of Control under the CoC Agreement;
WHEREAS, after the Closing Date Patheon proposes to institute new incentive and
benefit plans for the Company, which plans are generally described in Annex 1
hereto, in place of the Company's existing incentive and benefit plans, and such
changes could give the Employee the right to resign with "Good Reason" under the
CoC Agreement; and
WHEREAS, Patheon wishes to maintain after the Closing Date the flexibility to
institute changes in the Employee's duties, authorities and responsibilities
without such changes giving rise to the Employee having the right to resign with
"Good Reason" under the CoC Agreement;
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Employee and Company, intending to be legally
bound, agree as follows:
1.Stay Bonus: The Company hereby agrees to pay Employee a cash bonus in the
amount of nine (9) months' base salary (as in effect immediately prior to the
Closing Date) (the "Stay Bonus") if the Employee continues to be employed by the
Company on the first anniversary of the Closing Date. The Stay Bonus shall be a
single sum cash payment, subject to applicable withholding and deductions, and
paid within thirty (30) days of the first anniversary of the Closing Date.


2.Amendment of CoC Agreement. Except as explicitly amended by this Amendment,
the provisions of the CoC Agreement shall continue in full force and effect. The
definition of Good Reason in the CoC Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:

1

--------------------------------------------------------------------------------




"Good Reason" means (i) a relocation of the Employee more than fifty (50) miles
from the Employee's current place of employment, or (ii) the occurrence of a
material reduction of the Employee's base salary without the consent of the
Employee.
3.Termination of Long Term Incentive Plan. The Employee understands that if the
Transaction occurs, Patheon plans to cause the Company to replace the Company's
current Global Leadership Team Variable Compensation Incentive Plans, including
the long term component thereof known as the Global Leadership Team Long-Term
Variable Compensation Incentive Plan (the "LTIP") with the plans described in
Annex 1. The Employee acknowledges that he is not currently owed any amount
under the LTIP and that the Company may terminate the LTIP at any time. Employee
agrees that if the Company terminates LTIP effective the Closing Date, he shall
not have any claim against the Company for the value of any Units previously
allocated to Employee under the LTIP or any other claim in respect of such
termination; provided, however, that no such termination of the LTIP shall be
deemed to limit the amount of the benefit payable under Section 3(a) of the CoC
Agreement and if such benefit becomes payable, the amount thereof shall be
calculated as if the LTIP remained in effect.


4.Effectiveness. This Amendment shall be null and void if the Transaction does
not occur.


5.Counterparts. This Amendment may be executed in two or more counterparts, all
of which shall, in the aggregate, be considered one and the same instrument.




[SIGNATURE PAGE TO FOLLOW]

2

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
October 24, 2012.


BANNER PHARMACAPS INC.
 
 
By:
/s/Roger Gordon
 
Roger Gordon
 
 
 
 
EMPLOYEE
 
 
 
/s/ Aqeel Fatmi
 
Aqeel Fatmi






3

--------------------------------------------------------------------------------




Annex 1
Summary of Key Terms of the Benefit Programs of
Patheon Pharmaceutical Services Inc.
(the "Company")




1.
Performance Bonus



In addition to base salary, Executive will be eligible to receive a target
performance bonus of up to forty percent (40%) of Executive's Base Salary, based
on achieving predetermined financial and other targets recommended by the Chief
Executive Officer. For fiscal 2012, any performance bonus will be prorated from
the closing of the Transaction (the "Effective Date").
2.
Equity Compensation — Stock Options



Executive will be eligible to participate in Patheon's 2011 Amended and Restated
Incentive Stock Option Plan (the "Stock Option Plan") and to be awarded stock
options from time to time in accordance with the terms of such Plan and related
stock option award agreement (together, with the Stock Option Plan, the "Stock
Option Related Documents").
Subject to approval of the Board of Directors of Patheon (the "Board") at a
meeting following the Effective Date, the Executive will be granted options to
acquire shares of Patheon's restricted voting shares, depending on the
Executive's level, subject to the Stock Option Related Documents. Except as
otherwise provided in the Stock Option Related Documents, the options will vest
in five (5) equal installments on each of the first five (5) anniversaries of
the Effective Date, subject to the Executive's continued employment with the
Patheon Group until the relevant vesting dates. The subscription price for the
shares under option will be the market price (as defined in the Stock Option
Plan) on the date of grant. All options granted to the Executive will expire ten
(10) years from the date of grant.
During the Executive's employment, at the discretion of the Board or its
delegate, the Executive also will be eligible to receive additional stock
options and other long-term incentives under the Stock Option Plan or any
similar plan adopted by Patheon from time to time in the course of its periodic
review of executive compensation arrangements.
Executive will be expected to comply with the terms of any share ownership
guidelines implemented by Patheon, as amended from time to time,
3.
Employee Benefits



Executive will be entitled to participate in all employee pension, healthcare
and welfare benefits programs of the Company, in accordance with the then
applicable terms, conditions and eligibility requirements of such programs that
are offered from time to time to U.S.

4

--------------------------------------------------------------------------------




[e1025logo.jpg]


resident-based employees at the Executive's level, including medical, dental,
life insurance, 401-K retirement plans and other health benefit programs.
In addition, the Executive will be entitled to four (4) weeks of vacation time,
subject to the Company's vacation policy, as may be in effect from time to time,
which will be pro-rated based on the Effective Date. Further, the Executive will
be entitled to four (4) floating holidays annually and twenty-four (24) hours
for emergency time off annually, each in accordance with the Company's policies,
as may be in effect from time to time, and pro-rated based on the Effective
Date.



5